February 24, 2015




                               JUDGMENT

                The Fourteenth Court of Appeals
                  PAUL ANTHONY CRAYTON, Appellant

NOS. 14-13-01021-CR and
     14-13-01022-CR                  V.


                      THE STATE OF TEXAS, Appellee


                    ________________________________

      These consolidated causes were heard on their respective records. Having
inspected the records, this Court finds no error in either of the judgments.
      In Cause No. 14-13-01021-CR, this Court orders the judgment of the court
below AFFIRMED. We further order appellant to pay all costs incurred in this
appeal. We further order this decision certified below for observance.
      In Cause No. 14-13-01022-CR, this Court orders the judgment of the court
below AFFIRMED. We further order appellant to pay all costs incurred in this
appeal. We further order this decision certified below for observance.